Citation Nr: 1429326	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 10 percent for right lower extremity shin splint.

2.  Entitlement to an initial schedular rating higher than 10 percent for left lower extremity shin splint.

3.  Entitlement to an initial schedular rating higher than 10 percent for bilateral plantar fasciitis with tendonitis.

4.  Entitlement to an extraschedular rating for bilateral shin splints.

5.  Entitlement to an extraschedular rating for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from December 2006 to March 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted entitlement to service connection for bilateral shin splints and bilateral plantar fasciitis.  The RO assigned a 10 percent rating for the plantar fasciitis and a noncompensable rating for the shin splints.  In June 2010 the RO increased the ratings for the shin splints, assigning separate 10 percent ratings.  All of the ratings are effective March 3, 2007, the day after separation from service.

The Veteran testified in hearings held at the RO in April 2010, before a Decision Review Officer, and in November 2011, before the undersigned.

The issues have been bifurcated for the reasons indicated below.  The issues of entitlement to extraschedular ratings for each disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral shin splints most nearly approximate marked disability, but the evidence does not reflect or more nearly approximate nonunion with loose motion requiring a brace.

2.  The evidence is approximately evenly balanced as to whether the Veteran's plantar fasciitis most nearly approximates severe disability, but the evidence does not reflect or more nearly approximate pronounced disability.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, a rating of 30 percent, but no higher, is warranted for right lower extremity shin splint.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, Diagnostic Codes (DCs) 5299-5262 (2013). 

2.  With reasonable doubt resolved in favor of the Veteran, a rating of 30 percent, but no higher, is warranted for left lower extremity shin splint.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, DCs 5299-5262.

3.  With reasonable doubt resolved in favor of the Veteran, a rating of 30 percent, but no higher, is warranted for bilateral plantar fasciitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, DCs 5299-5276.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

As noted above, the claims for higher initial ratings for shin splints and plantar fasciitis arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the initial ratings, the claims have been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was also afforded multiple VA examinations as to the severity of his disabilities.  For the reasons indicated below, the examinations were adequate and the AOJ therefore complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher initial ratings for bilateral shin splints and plantar fasciitis are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants uniform ratings for each disability.

There is no diagnostic code specifically applicable to shin splints, so these disabilities are rated by analogy under 38 C.F.R. § 4.71a, DCs 5299-5262, applicable to impairment of the tibia and fibula.  38 C.F.R. § 4.20.  The use of the "99" diagnostic code reflects the disability is unlisted.  38 C.F.R. § 4.27.  Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  Given that there was no malunion of the tibia and fibula noted on X-rays taken in connection with the August 2007 and June 2010 VA examinations (and no X-rays were taken in connection with the recent November 2012 VA examination because of the Veteran's pregnancy), the analogous rating in this case is imprecise.  The question is therefore whether the disability most nearly approximates slight, moderate, or marked disability, or disability approximating loose motion requiring a brace.

On the August 2007 and June 2010 VA examination, there was tenderness to palpation of the shins and findings were otherwise mostly normal, with unremarkable X-rays.  On the November 2012 VA examination, the Veteran again reported significant pain and flare-ups every day.  During the Board hearing, the Veteran again reported significant pain.  The Board finds the Veteran's consistent statements regarding pain and flare-ups to be competent and credible.  In the January 2014 addendum, the November 2012 VA examiner characterized the Veteran's shin splints as moderate.  An examiner's characterization of a disability is not binding on the Board, and the question of the degree of impairment caused by a disability for rating purposes is a legal rather than a medical one.  38 C.F.R. § 3.100(a) (2013).

There is thus evidence of both moderate and marked disability caused by the shin splints and this evidence is approximately evenly balanced between the two degrees of severity.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial schedular rating of 30 percent is warranted for right and left shin splints.  38 C.F.R. §§ 4.3, 4.7.  A higher, 40 percent rating is not, however, warranted, because the Veteran has never indicated that she required a brace and the VA examination reports indicated that no assistive devices were required and there were no findings of or approximating loose motion or other symptoms that indicated that the level of severity more nearly approximated that required for a 40 percent rating.

As to the plantar fasciitis, it is rated under DCs 5299-5276, again reflecting the fact that this disability is not specifically listed in the rating schedule and must be rated by analogy.  38 C.F.R. § 4.20, 4.27.  Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Again, because the analogy is imprecise, the primary question is whether the plantar fasciitis causes moderate, severe, or pronounced disability.

On the August 2007 and June 2010 VA examinations, there was significant pain and the other findings were mostly normal, with mild calcaneal spurring on the June 2010 VA examination and the notation that the Veteran frequently wore arch wraps on her feet.  During the Board hearing, the Veteran testified that she experienced daily pain, callouses, and swelling.  On the November 2012 VA examination, there was again significant pain, including on manipulation of the forefoot bilaterally, with the examiner characterizing moderate plantar fasciitis with moderate Achilles tendonitis and calcaneal spurring.  Given the Veteran's competent, credible testimony as to pain, swelling, and callouses, along with the medical evidence of pain on significant pain on manipulation, the evidence is approximately evenly balanced as to whether the bilateral plantar fasciitis is moderate or severe.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial schedular rating of 30 percent for severe, bilateral plantar fasciitis is warranted.  38 C.F.R. §§ 4.3, 4.7.  A higher 50 percent rating is not, however, warranted, because the above noted symptoms do not more nearly approximate marked pronation, extreme tenderness, marked inward displacement, or severe spasm.  While the tenderness in the Veteran's feet could be described as extreme, none of the other listed symptoms have been present, and it therefore cannot be said that the evidence is approximately evenly balanced as to whether the plantar fasciitis is severe or pronounced.

For the foregoing reasons, the preponderance of the evidence is against an initial schedular rating higher than 30 percent for either bilateral shin splints or bilateral plantar fasciitis.  The benefit of the doubt doctrine is therefore not for application as to whether such higher initial schedular ratings are warranted, and that doctrine has been applied in granting the 30 percent ratings as indicated above.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to an initial schedular rating of 30 percent, but no higher, for right lower extremity shin splint, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial schedular rating of 30 percent, but no higher, for left lower extremity shin splint, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial schedular rating of 30 percent, but no higher, for bilateral plantar fasciitis with tendonitis, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

During the VA examinations, the Veteran testified to symptoms that are not contemplated by the criteria discussed above under which her disabilities have been rated.  For example, she indicated that the pain from the disabilities caused an inability to sleep and that her inability to walk due to these disabilities had caused her to gain weight.  As the criteria do not contemplate the symptoms, the Board will consider whether there is marked interference with employment.  In its November 2012 remand, the Board instructed that the examiner be requested to address this question.  On the November 2012 VA examination, the examiner found that both disabilities affected the Veteran's ability to work.  The Board therefore finds that there has been a sufficient showing of interference with employment to warrant referral to the Undersecretary or the Director to consider whether an extraschedular rating is warranted for shin splints, plantar fasciitis, or both. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Accordingly, the claims for extraschedular ratings for bilateral shin splints and plantar fasciitis are REMANDED for the following action:

1.  Refer the claims for entitlement to an extraschedular rating for shin splints and plantar fasciitis to the Undersecretary or the Director. 

2.  Readjudicate the claims for extraschedular ratings for shin splints and plantar fasciitis.  If any benefit sought on appeal remains denied, furnish the Veteran and her attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


